PER CURIAM.
Sidney Lipkins appeals from an adverse final judgment in an action in which he sought to accelerate an indebtedness due him on a note given by the defendant, Biscayne Crystal Corporation, and to foreclose the mortgage which has been given as security for the note.
The final judgment made extensive findings of fact and denied the acceleration of the note and foreclosure of the mortgage.
The final judgment is supported by substantial competent evidence and is affirmed. See Becker v. City Trust Co., 102 Fla. 682, 136 So. 642 (1931); Jaudon v. Equitable Life Assur. Soc. of United States, 102 Fla. 782, 136 So. 517; Gus’ Baths, Inc. v. Lightbown, 101 Fla. 1205, 133 So. 85 (1931); Kreiss Potassium Phosphate Co. v. Knight, 98 Fla. 1004, 124 So. 751 (1929); Lieberbaum v. Surfcom-ber Hotel Corp., Fla.App.1960, 122 So.2d 28; and 59 C.J.S. Mortgages § 495(6) (a).
Affirmed.